United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY HOSPITAL, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1905
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated January 10, 2006 and a nonmerit decision dated
June 12, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction both the
merit and nonmerit issues in this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed a herniated disc due to factors of her federal employment; and (2) whether the Branch
of Hearings and Review properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On November 22, 2005 appellant, then a 36-year-old nurse, filed a notice of occupational
disease alleging that she had developed a herniated disc due to the wear and tear of working

prolonged periods at the computer and reaching forward to handle calls. Appellant first became
aware of her condition on October 22, 2005 and attributed her condition to her employment on
that date.
In a letter dated December 1, 2005, the Office requested additional factual and medical
evidence in support of appellant’s claim and allowed her 30 days for a response.
Norma Figueroa, appellant’s supervisor, submitted a statement dated November 23, 2005
noting that appellant did not report any difficulties until October 26, 2005. She stated that
appellant initially denied that her neck condition was employment related. Ms. Figueroa noted
that appellant had previously received treatment for episodic neck pain and suggested that she
had a preexisting nonemployment-related neck condition.
Appellant responded to the Office’s request for information on December 2, 2005. She
attributed her neck condition to constant repetitive movements and tasks while working in a
stationary position at a computer. Appellant also implicated her employment duties of reaching
for the telephone, cradling the telephone between her neck and shoulders, typing on the computer
and writing reports with few breaks. She noted that her pain and discomfort began on
October 22, 2005 and that she had sought treatment for episodes of neck pain beginning in 2004.
Dr. Rodolfo D. Eichberg, a physician Board-certified in physical medical and
rehabilitation, completed a note on October 24, 2005. He described appellant’s onset of pain
three days earlier as she was getting out of bed. Dr. Eichberg diagnosed acute cervical strain.
He reviewed appellant’s magnetic resonance imaging (MRI) scan on November 4, 2005 and
found a central disc herniation at C5-6. Dr. Eichberg stated: “It is definitely worse that it was on
a previous MRI [scan] of February of 2004.” In reports dated November 30, 2005, he again
diagnosed a central disc herniation at C5-6. Dr. Eichberg indicated that appellant’s condition
commenced on October 22, 2005 and that he expected the condition to continue through
October 22, 2006. He did not offer an opinion regarding the cause of appellant’s diagnosed
condition. Dr. Eichberg recommended surgery.
In a statement dated December 20, 2005, appellant again attributed her cervical disc
herniation to repetitive movements at work. She implicated reaching for the telephone across her
desk, cradling the telephone between her neck and shoulders, typing on a computer for extended
periods of time and writing reports with few breaks. Appellant noted in 2000 she was diagnosed
with a herniated disc at L4, L5-S1. Appellant stated that she had not undergone any back
surgery or treatment for other injuries.
Appellant submitted treatment notes from Dr. Eichberg beginning on March 2, 2000
addressing her low back pain. On January 30, 2004 Dr. Eichberg mentioned that appellant was
experiencing occasional neck pain with periscapular radiation. He reviewed appellant’s
MRI scan on April 23, 2004 and found that she had reversal of the normal cervical lordosis with
mild spondylosis at C5-6 and no evidence of focal disc herniation or spinal stenosis. In a note
dated July 8, 2004, Dr. Eichberg reported appellant’s complaints of severe neck pain and
stiffness two weeks earlier. He stated that appellant was not sleeping well due to her neck pain.

2

By decision dated January 10, 2006, the Office denied appellant’s claim finding that the
medical evidence did not establish that her cervical condition was related to her employment
duties.1
Appellant requested a review of the written record from the Branch of Hearings and
Review on February 10, 2006. By decision dated June 12, 2006, the Branch of Hearings and
Review denied appellant’s request for a review of the written record as untimely. The hearing
representative noted that appellant’s request was postmarked more that 30 days after the Office’s
January 10, 2006 decision. The hearing representative further found that the case could equally
well be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence of existence of a the disease or condition for which compensation is claimed; (2) a
factual statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.2
ANALYSIS -- ISSUE 1
In support of her occupational disease claim, appellant submitted evidence from
Dr. Eichberg, a physician Board-certified in physical medical and rehabilitation. He diagnosed a
herniated disc at C5-6. Appellant alleged that she developed this herniated disc due to her
employment duties of working at a computer, answering the telephone and completing reports as
well as due to the wear and tear of working prolonged periods. The evidence of record is
sufficient to establish that she performed such duties in her federal employment. However,
appellant has failed to provide sufficient medical evidence establishing a causal relationship
between her diagnosed cervical condition to her employment duties. None of the reports from
Dr. Eichberg address the cause of appellant’s herniated disc. He noted that appellant had
experienced neck pain as early as January 30, 2004. The MRI scan in the spring of that year
demonstrated reversal of the normal cervical lordosis with mild spondylosis at C5-6 and no
evidence of focal disc herniation or spinal stenosis. Appellant sought treatment for her neck
again on July 8, 2004. In the first report following appellant’s most recent onset of neck pain,
October 22, 2005, Dr. Eichberg merely noted that this onset occurred at home. He did not
mention the employment factors to which appellant attributed her condition or offer any opinion
regarding the relationship between these factors and appellant’s diagnosed herniated disc. There
1

Following the Office’s January 10, 2006 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

is no opinion from Dr. Eichberg which addresses how appellant’s work caused or contributed to
her diagnosed condition. Without the essential medical opinion evidence regarding the causal
relationship between appellant’s condition and her employment, appellant has failed to meet her
burden of proof. The Office properly denied her claim.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Federal Employees Compensation Act provides in pertinent
part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary … is entitled, on request made
within 30 days after the date of issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”3
The claimant can choose between two formats: an oral hearing or a review of the written
record.4 The requirements are the same for either choice.5 The Board has held that section
8124(b)(1) is “unequivocal” in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking6 and before the claimant has requested reconsideration.7
However, when the request is not timely filed or when reconsideration has previously been
requested, the Office may within its discretion, grant a hearing or review of the written record
and must exercise this discretion.8
ANALYSIS -- ISSUE 2
The Office issued its decision on appellant’s claim on January 10, 2006. Appellant
requested a review of the written record in a form postmarked February 10, 2006. This form was
postmarked 31 days after the issuance of the Office’s decision. As the request for a review of the
written record was not timely postmarked within the 30 day period, appellant is not entitled to a
review of the written record as a matter of right. Furthermore, in denying appellant’s request for
a review of the written record, the hearing representative properly exercised his discretion and
found that appellant’s claim could equally well be addressed through the submission of
additional evidence in the reconsideration process. As appellant’s request for a review of the
written record was untimely and as the hearing representative exercised his discretion in denying
the request, the Board finds that this denial was proper.
3

5 U.S.C. §§ 8101-8193, § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Claudio Vazquez, 52 ECAB 496, 499 (2001).

6

20 C.F.R. § 10.616(a). Tammy J. Kenow, 44 ECAB 619 (1993).

7

Martha A. McConnell, 50 ECAB 129, 130 (1998).

8

Id.

4

CONCLUSION
The Board finds that appellant has not submitted medical evidence to establish a causal
relationship between her diagnosed herniated cervical disc condition and her federal employment
duties. Appellant has failed to meet her burden of proof in establishing an occupational disease
claim. The Board further finds that appellant’s request for a review of the written record was
untimely and that the Branch of Hearings and Review properly exercised its discretion in
denying her request.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 12 and January 10, 2006 are affirmed.
Issued: February 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

